Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Remarks filed on 6/21/22.  Claims 1-29 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nystad et al., US Pat. No.11,308,573. 
As to claim 1, Nystad discloses a system on a chip, comprising: a plurality of master pieces of equipment (21 fig.2) can act as bus masters) and a plurality of slave resources (25 fig.2); an interconnection circuit (hos bus) coupled between the master pieces of equipment and the slave resources and capable of routing transactions between master pieces of equipment and slave resources (see fig.2, col.33 line 65 to col.34 line 27); and 
a processing unit configured to allow a user of the system on a chip to implement within the system on a chip at least one configuration diagram of the system defined by a set of configuration pieces of information including at least one piece of identification information assigned to each master piece of equipment, wherein the identification pieces of information are intended to be attached to all the transactions emitted by the corresponding master pieces of equipment, and wherein the set of the configuration pieces of information are not used for addressing the slave resources receiving the transactions and are used to define an assignment of at least one piece of master equipment to at least some of the slave resources (sending and processing an access request for the relevant slave resource to the slave device over the host communications bus to master/host device, see col.34 lines 28 to col.35 line 20)

As to claim 2, Nystad discloses each slave resource belongs to a group formed at least by a peripheral, a feature of the peripheral, a memory unit internal to the system on a chip, and a memory interface internal to the system on a chip and intended to be coupled to a memory unit external to the system on a chip (see col.34 lines 3-58).

As to claim 3, Nystad discloses at least one piece of master equipment comprises a microprocessor (see fig.3).

As to claim 4, Nystad discloses wherein the master pieces of equipment include microprocessors and master pieces of equipment controllable by the microprocessors, and at least some of the master pieces of equipment controllable by a respective microprocessor are assigned the same identification piece of information as the identification piece of information of the respective microprocessor (see fig.3, col.35, lines 5-35)

As to claim 5, Nystad discloses at least one piece of master equipment controllable by the respective microprocessor is assigned an identification piece of information different from the identification piece of information of the respective microprocessor (see col.36 lines 11-44).

As to claim 6, Nystad discloses wherein each slave resource belongs to a group formed at least by a peripheral, a feature of the peripheral, a memory unit internal to the system on a chip, and a memory interface internal to the system on a chip and intended to be coupled to a memory unit external to the system on a chip; and wherein at least one piece of master equipment controllable by the respective microprocessor includes an output port capable of emitting transactions as well as an input port capable of receiving transactions, the input port being considered as a slave resource and the output port as the master piece of equipment (see col.36 lines 11-67).

As to claim 7, Nystad discloses wherein the processing unit is configured to allow the user of the system on a chip to implement within the system on a chip an initial configuration diagram forming the configuration diagram (see col.36 lines 11-44).

As to claim 8, Nystad discloses wherein the processing unit is configured to allow the user of the system on a chip to implement within the system on a chip an initial configuration diagram having an initial set of configuration pieces of information and to
modify a value of at least one piece of configuration information of the initial set so as to obtain the set of configuration pieces of information defining the configuration diagram (see col.36 lines 11-44). 

As to claim 9, Nystad discloses the processing unit includes a configuration unit configured to allow the user of the system on a chip to define the initial configuration diagram and an allocation unit configured to implement the initial configuration diagram (see col.37 lines 8-55). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10-12, 14, 16, 16, 17, 19, 22, 23, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nystad as in above and in view of Amann et al., US Pub. No.20130151829.
As to claim 10, Nystad does not specifically disclose wherein the processing unit comprises an installation unit including, from the master pieces of equipment, a first master manager piece of equipment, the first master manager piece of equipment being configured, in response to a first boot of the system on a chip, to perform a boot phase at an end of which the first master manager piece of equipment is configured to at least allow implementation of the initial configuration diagram. However, Amann discloses wherein the processing unit comprises an installation unit including, from the master pieces of equipment, a first master manager piece of equipment, the first master manager piece of equipment being configured, in response to a first boot of the system on a chip, to perform a boot phase at an end of which the first master manager piece of equipment is configured to at least allow implementation of the initial configuration diagram (performing other boot operation phase such as using processor chip selected and the remaining processor chips are reconfigured to be processor chips that are controlled by the master processor, see {0065] to [0068]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Amann’s teachings into the computer system of Nystad to control data configuration because it would have performed multi-chip initialization using a parallel firmware boot process.

As to claim 11, Nystad discloses designation of the first master manager piece of equipment is fixed during production of the system on a chip (see col.33 line 65 to col.34 line 27).

As to claim 12, Nystad discloses the installation unit includes a programmable designation register allowing designation of the first master manager piece of equipment (see col.33 line 65 to col.34 line 27).

As to claim 14, Amann discloses the installation unit further includes a boot memory configured to store a boot program executable only by the first master manager piece of equipment during the first boot of the system on a chip (performing other boot operation phase such as using processor chip selected and the remaining processor chips are reconfigured to be processor chips that are controlled by the master processor, see {0065] to [0069]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Amann’s teachings into the computer system of Nystad to control data configuration because it would have performed multi-chip initialization using a parallel firmware boot process.

As to claim 16, Nystad discloses the first master manager piece of equipment comprises a microprocessor (see col.33 line 65 to col.34 line 27).

As to claim 17, Nystad discloses the first master manager piece of equipment comprises a hardware logic circuit (see col.33 line 65 to col.34 line 27).

As to claim 19, Nystad discloses the set of configuration pieces of information defining the configuration diagram further comprises, for at least some of the slave resources and at least some of the master pieces of equipment, a locking piece of information intended to indicate whether their configuration pieces of information can be modified or not (see col.33 line 65 to col.34 line 27).

As to claim 22, Nystad discloses the processing unit is configured to execute a user program to modify the initial configuration diagram after its implementation and to implement the configuration diagram accordingly and possibly modify again any old configuration diagram (see col.33 line 65 to col.34 line 27).

As to claim 23, Nystad discloses wherein the processing unit comprises an installation unit including, from the master pieces of equipment, a first master manager piece of equipment, the first master manager piece of equipment being configured, in response to a first boot of the system on a chip, to perform a boot phase at an end of which the first master manager piece of equipment is configured to at least allow the implementation of the initial configuration diagram and wherein only the master piece of equipment which has a quality of master manager piece of equipment is configured to modify the configuration diagram see col.36 lines 11-44).

As to claim 25, Nystad discloses each transaction emitted by a respective master piece of equipment comprises an addressing field whose content is intended to address the
slave resource receiving the transaction, and the content of the addressing field does not belong to the set of configuration pieces of information (see col.36 lines 11-44).

As to claim 26, Nystad discloses each transaction emitted by a respective master piece of equipment comprises an addressing field whose content is intended to address the slave resource receiving the transaction, and the processing unit further includes an addition unit configured to add to each transaction emitted by the respective master piece of equipment, at least the identification piece of information of the master piece of equipment, the identification piece of information not belonging to the addressing field of the transaction (see col.36 lines 11-44).

As to claim 27, Nystad discloses the addition unit includes for each master piece of equipment, an elementary management unit configured to access the identification piece of information assigned to the master piece of equipment and optionally a security piece of information and/or a privileged piece of information, and to add to any transaction emitted by the master piece of equipment, the identification piece of information and optionally the security piece of information and/or the privileged piece of information (see col.36 lines 11-44).

As to claim 28, Nystad discloses wherein a set of configuration registers assigned to a slave resource is intended to store the configuration pieces of information assigned to the slave resource, wherein a set of configuration registers assigned to each master piece of equipment is intended to store the identification piece of information assigned to the master piece of equipment and the configuration pieces of information assigned to the master piece of equipment; and wherein each elementary management unit assigned to a respective master piece of equipment is connected by a dedicated link at least to the set of configuration registers assigned to the master piece of equipment (see col.36 lines 11-44). 

As to claim 29, Nystad discloses the system on a chip is a microcontroller or a microprocessor (see col.36 lines 11-44). Allowable Subject Matter

Claims 13, 15, 18, 20, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
Applicant asserts that the cited reference does not disclose one configuration diagram of the system defined by a set of configuration pieces of information including at least one piece of identification information assigned to each master piece of equipment, wherein the identification pieces of information are intended to be attached to all the transactions emitted by the corresponding master pieces of equipment, and wherein the set of the configuration pieces of information are not used for addressing the slave resources receiving the transactions and are used to define an assignment of at least one piece of master equipment to at least some of the slave resources. 
Examiner respectfully disagree.  Examiner respectfully point out that , Nystad discloses one configuration diagram of the system defined by a set of configuration pieces of information including (using the memory management unit 23 fig.2 on the master device only to translate addresses between the master and slaves devices) at least one piece of identification information assigned to each master piece of equipment, wherein the identification pieces of information are intended to be attached to all the transactions emitted by the corresponding master pieces of equipment, and wherein the set of the configuration pieces of information are not used for addressing the slave resources receiving the transactions and are used to define an assignment of at least one piece of master equipment to at least some of the slave resources (
sending and processing an access request for the relevant slave resource to the slave device over the host communications bus to master/host device.  For example, using the memory management unit to act as address translate device or accepts/processes requests with virtual addresses from the master device/host to the internal physical’s addresses of the slave’s devices and forward the accesses to the appropriate physical resources, see col.34 lines 28 to col.35 line 20).  This is equivalent to what is clamed.  
As a result, cited prior art does disclose a system on a chip, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art.  

Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450 

/KHANH Q DINH/Primary Examiner, Art Unit 2458